         Case 2:18-cv-05790-JS-AKT Document 11 Filed 10/18/18 Page 1 of 2 PageID #: 77

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

                   ROBERT MCKIERNAN                                 )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 18-cv-05790-JS-AKT
                                                                    )
 PLATINUM PLUS ENERGY RESOURCES, INC.,                              )
    TRADELINE PLUMBING, INC., STUART                                )
   SCHWARTZ, JASON SCHWARTZ, JUSTIN                                 )
SCHWARTZ, JOHN GOODE,andTRACEY POTHIER                              )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TRADELINE PLUMBING, INC.
                                           266 Bangor Street
                                           Lindenhurst, New York 11757




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Albert Adam Breud, II
                                           Firestone & Breud, P.L.L.C.
                                           356 Veterans Memorial Highway
                                           Suite 3
                                           Commack, New York 11725
                                           (631) 543-3030, ex. 2

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               %06(-"4$1"-.&3
                                                                              CLERK OF COURT


Date:    10/18/2018                                                                      C. Valle
                                                                                         Signature of Clerk or Deputy Clerk
          Case 2:18-cv-05790-JS-AKT Document 11 Filed 10/18/18 Page 2 of 2 PageID #: 78

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 18-cv-05790-JS-AKT

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
